18-10122-jlg        Doc 292       Filed 05/26/20 Entered 05/26/20 17:04:20         Main Document
                                               Pg 1 of 36


LaMONICA HERBST & MANISCALCO, LLP
Special Counsel to Penny Ann Bradley
3305 Jerusalem Avenue, Suite 201
Wantagh, New York 11793
Telephone: (516) 826-6500
Joseph S. Maniscalco, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 11
PENNY ANN BRADLEY,
                                                                 Case No.: 18-10122 (JLG)
                  Debtor.
---------------------------------------------------------------x
   MOTION FOR AN ORDER, PURSUANT TO 11 U.S.C. § 105(a) AND RULE 9019 OF
         THE FEDERAL RULES OF BANKRUPTCY PROCEDURE, APPROVING
                                   STIPULATION OF SETTLEMENT

TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE

        Penny Ann Bradley, the Chapter 11 debtor and debtor-in-possession (“Debtor”), by and

through her undersigned special counsel, seeks entry of an Order, pursuant to 11 U.S.C. § 105(a)

(“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy

Rules”), approving a stipulation of settlement (“Stipulation”) among the Debtor, Russell Pollack

and Lydia Pollack and respectfully states as follows:

                      JURISDICTION, VENUE AND STATUTORY BASES

        1.       The Court has jurisdiction to consider and determine this Motion pursuant to 28

U.S.C. §§ 157 and 1334, and Bankruptcy Code § 105(a).

        2.       This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(A) and (L).

        3.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The statutory predicates for the relief sought in this Motion include section 105 of

the Bankruptcy Code and Bankruptcy Rule 9019(a).
18-10122-jlg    Doc 292     Filed 05/26/20 Entered 05/26/20 17:04:20            Main Document
                                         Pg 2 of 36



                                       BACKGROUND

       5.      On January 18, 2018 (“Filing Date”), the Debtor, pro se, filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code in this Court. See Dkt. No. 1. On March 1,

2018, the Debtor filed her bankruptcy schedules and statement of financial affairs. See Dkt. No.

27.

       6.      The Debtor has continued in the management of her business and operation of her

affairs as a debtor and debtor-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code.

       7.      No trustee or examiner has been appointed and no official committee of

unsecured creditors has been formed.

       8.      Prior to the Filing Date, Russell Pollack and Lydia Pollack (together, “Pollack”)

filed an action entitled Pollack v. 46 East 82nd Street LLC, et al., in the Supreme Court of the

State of New York, County of New York, Index No. 152227/2015, in which Pollack seeks

damages for alleged damage to Pollack’s property while construction and renovation occurred at

the adjacent real property known as 46 East 82nd Street, New York, New York (“State Court

Action”).

       9.      On August 22, 2019, Russell Pollack and Lydia Pollack (together, “Pollack”)

timely filed a proof of claim against the Debtor’s estate in an amount not less than $500,000,

which was designated as Claim 6-1 (“Pollack Claim”).

       10.     On October 4, 2019, the Debtor, through her special counsel, objected to the

Pollack Claim (“Pollack Claim Objection”). See Dkt. No. 184. On November 20, 2019, Pollack,

through its counsel, filed a response to the Pollack Claim Objection (“Pollack Claim Response”).




                                                2
18-10122-jlg      Doc 292     Filed 05/26/20 Entered 05/26/20 17:04:20             Main Document
                                           Pg 3 of 36



See Dkt. No. 210. On November 25, 2019, the Debtor, through her special counsel, replied to the

Pollack Claim Response. See Dkt. No. 210.

       11.      On March 10, 2020, the Debtor filed a motion to dismiss this case (“Dismissal

Motion”). See Dkt. No. 248. The adjourned hearing on the Dismissal Motion is presently

scheduled for June 4, 2020.

       12.      In order to avoid the costs and risks of further litigation, the Debtor and Pollack

(together, “Parties”) determined to resolve their disputes including, but not limited to, the State

Court Action and the Pollack Claim, without admitting to any wrongdoing or conceding to any

of the allegations or claims asserted, on the terms and subject to the conditions set forth in the

Stipulation annexed as Exhibit A.

                      RELIEF REQUESTED AND BASIS FOR RELIEF

       13.      By this Motion, pursuant to section 105(a) of the Bankruptcy Code and

Bankruptcy Rule 9019(a), the Debtor seeks approval of the Stipulation as being fair, equitable

and in the best interests of the Debtor’s estate. For the reasons set forth more fully below, the

Debtor believes that the settlement falls well above the lowest level of reasonableness and urges

this Court to approve the Stipulation. A proposed Order is annexed as Exhibit B.

A.     The Terms of the Settlement

       14.      The Stipulation provides that, in full and final settlement of all claims and

controversies asserted or that could have been asserted by or among the parties:

             a. the Debtor shall pay to Pollack the sum of $125,000 (“Settlement Sum”), subject

                to setoff for any payments actually received by Pollack pursuant to the State

                Court Action [Exhibit A at 1, ¶1];




                                                 3
18-10122-jlg      Doc 292      Filed 05/26/20 Entered 05/26/20 17:04:20            Main Document
                                            Pg 4 of 36



             b. the Settlement Sum shall be payable in full so as to be actually received by

                Pollack on the date on which an Order of this Court dismissing the Debtor’s case

                becomes a final order [Exhibit A at 2, ¶2];

             c. Pollack shall be deemed to have withdrawn its joinder in the motion by the United

                States Trustee to appoint a chapter 11 trustee or any other pending motion that is

                inconsistent with the Stipulation, and Pollack shall file such documents to support

                dismissal of the Debtor’s case [Exhibit A at 3-4, ¶3];

             d. Pollack will not object to a plan of reorganization that may be proposed by the

                Debtor so long as such plan treats Pollack in a manner fully consistent with the

                Stipulation and Pollack shall not seek any further extension of time to object to

                the dischargeability of their debt, or file any complaint objecting to the

                dischargeability of their debt [Exhibit A at 4, ¶4];

             e. the Pollack Claim shall be deemed reduced to $125,000 and a letter confirming

                the foregoing shall be filed on the docket in the Debtor’s case [Exhibit A at 4, ¶5];

             f. the Pollack Claim shall be allowed as a general unsecured claim subject to certain

                adjustment, set-off, reduction or deduction related to the State Court Action

                [Exhibit A at 4, ¶6]; and

             g. Pollack will propose to the court in the State Court Action that all disputes therein

                be submitted to binding Arbitration and, if the court or another party therein

                rejects such binding arbitration, Pollack may continue to, inter alia, prosecute

                their claims in the State Court Action [Exhibit A at 5, ¶7].

       15.      The Stipulation provides for mutual releases among the Parties, including the

Debtor’s various entities. See Exhibit A at 6-7, ¶¶ 8, 9. The Stipulation further provides that, if




                                                  4
18-10122-jlg     Doc 292     Filed 05/26/20 Entered 05/26/20 17:04:20            Main Document
                                          Pg 5 of 36



any action is commenced to avoid any payment made to Pollack per the Stipulation and,

thereafter, if any amount is paid by Pollack relating to such action, then the releases are null and

void and Pollack may pursue, inter alia, any other claim or cause of action that Pollak has or may

have against the Debtor and/or any released party under the Stipulation. See id. at 7-8, ¶10.

       16.     The Stipulation further provides that the Parties will work cooperatively in

connection with the Debtor’s pending Dismissal Motion. See Exhibit A at 8-9, ¶12. To the extent

the Court, inter alia, denies the Dismissal Motion (each a “Court Action”), the Stipulation

provides that the Parties: (a) waive all rights to challenge a Court Action; and (b) the Settlement

Sum will be returned to the third party who funded it, provided that, if the Court Action is

subsequently reversed, vacated or withdrawn for any reason, the escrow of the Settlement Sum

shall be reinstated and shall be subject to disbursal per the terms of the Stipulation, provided

further that, failure to reinstate the escrow obligates the Debtor to pay the Settlement Sum, plus

other amounts, to Pollack, which obligation the Debtor secured with an affidavit of confession of

judgment. See id.

       17.     As reflected in the Stipulation, the Settlement Sum was advanced by a third party

on account of the Debtor and for the benefit of the Debtor on the condition that the Stipulation be

approved by the Court. See Exhibit A at 2-3, ¶1. The third party was non-debtor David Bradley,

the Debtor’s ex-husband. Debtor’s undersigned special counsel is holding the Settlement Sum in

its IOLA account.

       18.     The above is intended to be only a summary of the more salient terms of the

Stipulation. The Debtor respectfully refers the Court and all parties to the Stipulation that is

Exhibit A for its complete terms and conditions.




                                                 5
18-10122-jlg     Doc 292      Filed 05/26/20 Entered 05/26/20 17:04:20             Main Document
                                           Pg 6 of 36



B.     The Stipulation Should Be Approved

       19.     Settlements and compromises are favored in bankruptcy as they minimize costly

litigation and further parties’ interests in expediting the administration of the bankruptcy estate.

In re Dewey & LeBoef LLP, 478 B.R. 627, 640 (Bankr. S.D.N.Y. 2012).

       20.     Under Rule 9019 of the Bankruptcy Rules, the court has the authority to “approve

a compromise or settlement.” FED. R. BANKR. P. 9019(a). A court must determine that a

settlement under Bankruptcy Rule 9019 is fair, equitable, and in the best interests of the estate

before it may approve a settlement. In re Drexel Burnham Lambert Grp., Inc., 134 B.R. 493, 496

(Bankr. S.D.N.Y. 1991) (citing Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424 (1968)). See also Topwater Exclusive Fund III, LLC v.

SageCrest II, LLC (In re SageCrest II), Nos. 3:10-cv-978 (SRU), 3:10-cv-979 (SRU), 2011 WL

134893, at *8-9 (D. Conn. Jan. 14, 2011). Cousins v. Pereira (In re Cousins), No. 09 Civ.

1190(RJS), 2010 WL 5298172, at *3 (S.D.N.Y. Dec. 22, 2010). In re Chemtura Corp., 439 B.R.

561, 593–94 (Bankr. S.D.N.Y. 2010). In re Lehman Bros. Holdings, 435 B.R. 122, 134

(S.D.N.Y. 2010).

       21.     A court’s responsibility is to “canvass the issues and see whether the settlement

falls below the lowest point in the range of reasonableness.” Chemtura, 439 B.R. at 594 (quoting

In re W.T. Grant, Co., 699 F.2d 599, 608 (2d Cir. 1983)) (internal quotations omitted). However,

the court is not required to go so far as to conduct a trial on the terms to approve a settlement. Id.

Rather, the court may rely upon the opinions of the Debtor, the Parties and their attorneys to

evaluate the settlement and to make an independent judgment. See In re Adelphia Communs.

Corp., 368 B.R. 140, 225-226 (Bankr. S.D.N.Y. 2007)




                                                  6
18-10122-jlg     Doc 292      Filed 05/26/20 Entered 05/26/20 17:04:20            Main Document
                                           Pg 7 of 36



       22.     The court must inform itself of “all facts necessary for an intelligent and objective

opinion of the probabilities of ultimate success should the claim be litigated.” O’Connell v.

Packles (In re Hilsen), 404 B.R. 58, 70 (Bankr. E.D.N.Y. 2009) (quoting TMT Trailer Ferry, 390

U.S. at 424) (internal quotations omitted).

       23.     The United States Court of Appeals for the Second Circuit outlined the test for

consideration of settlements under the Bankruptcy Rules in Motorola, Inc. v. Official Comm. of

Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. 2007). The

factors to be considered are interrelated and require the court to evaluate:

       (1) the balance between the litigation’s possibility of success and the settlement’s future
       benefits; (2) the likelihood of complex and protracted litigation, “with its attendant
       expense, inconvenience, and delay,” including the difficulty in collecting on the
       judgment; (3) “the paramount interests of the creditors,” including each affected class’s
       relative benefits “and the degree to which creditors either do not object to or affirmatively
       support the proposed settlement;” (4) whether other parties in interest support the
       settlement; (5) “competency and experience of counsel” supporting, and “[t]he
       experience and knowledge of the Court judge” reviewing, the settlement; (6) “the nature
       and breadth of releases to be obtained by officers and directors;” and (7) “the extent to
       which the settlement is the product of arm’s length bargaining.”

Id. (internal citations omitted). The burden is on the settlement proponent to persuade the court

that the settlement is in the best interests of the estate. See 8 NORTON BANKRUPTCY LAW AND

PRACTICE 3D § 167:2 (3d ed. 2011).

       24.     Here, the Debtor determined in her business judgment that the proposed

settlement embodied in the Stipulation is fair and reasonable within the standards discussed

above, and that the settlement is in the best interests of the Debtor’s estate.

       25.     In determining whether to enter into the Stipulation, the Debtor considered that

the agreement resolves all disputes among her and Pollack including, but not limited to, the

Pollack Claim, the Pollack Claim Objection, the Pollack objection to the Debtor’s pending

Dismissal Motion and any future objection of Pollack to any plan proposed by the Debtor. The



                                                  7
18-10122-jlg     Doc 292     Filed 05/26/20 Entered 05/26/20 17:04:20            Main Document
                                          Pg 8 of 36



Debtor was mindful that continued litigation over, inter alia, the Pollack Claim would be

protracted and necessarily result in additional cost, expense and delay. The Debtor also

considered that the Settlement Sum was funded by a third party and not from funds that would

otherwise be available for other creditors of the Debtor. As a result, the Debtor exercised her best

business judgment to enter into the Stipulation.

       26.     The Stipulation provides for the exchange of mutual releases. The granting of

releases in connection with a settlement of claims is left to the Debtor’s business judgment. See,

e.g., Morley v. Ontos, Inc. (In re Ontos, Inc.), 478 F.3d 427, 433 (1st Cir. 2007) (affirming

decision approving stipulation containing release of claims by trustee in connection with

settlement of claims). Krohn v. Lawlor, 2007 U.S. Dist. LEXIS 66763, 2007 WL 2687663

(E.D.N.Y. September 10, 2007) (approving settlement agreement in which the Debtor granted

releases). Here, the releases in the Stipulation are unquestionably necessary and appropriate

given the mutuality of the releases, the financial consideration, the additional benefits of the

settlement, and the fact that a settlement would not occur without releases. Accordingly, the

Debtor believes the mutual releases should be approved.

       27.     The settlement embodied in the Stipulation was the result of arm’s-length

negotiations. The Parties were represented by experienced counsel throughout the negotiations.

       28.     For these reasons, the Debtor submits that the Stipulation is fair, reasonable and in

the best interests of the Debtor’s estate and the Debtor recommends its approval.

                            NOTICE AND NO PRIOR REQUEST

       29.     By separate application, the Debtor will seek entry of an Order scheduling a

hearing on shortened notice of this Motion.




                                                   8
18-10122-jlg       Doc 292    Filed 05/26/20 Entered 05/26/20 17:04:20           Main Document
                                           Pg 9 of 36



       30.     No previous application for the relief requested herein has been made to this or

any other Court.

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order granting

the relief requested herein, and such other and further relief as may be just.

Dated: May 21, 2020
       Wantagh, New York               LaMONICA HERBST & MANISCALCO, LLP
                                       Special Counsel to the Debtor and Debtor-in-Possession

                               By:     s/ Joseph S. Maniscalco
                                       Joseph S. Maniscalco, Esq.
                                       A Member of the Firm
                                       3305 Jerusalem Avenue, Suite 201
                                       Wantagh, New York 11793
                                       Telephone: (516) 826-6500




                                                  9
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 10 of 36




                              EXHIBIT A
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 11 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 12 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 13 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 14 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 15 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 16 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 17 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 18 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 19 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 20 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 21 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 22 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 23 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 24 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 25 of 36
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 26 of 36




               EXHIBIT A TO STIPULATION
    18-10122-jlg       Doc 292      Filed 05/26/20 Entered 05/26/20 17:04:20                Main Document
                                                Pg 27 of 36
                                                                                        Joseph S. Maniscalco, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                           Member
Moving Forward. Staying Ahead.®                                                                 p: 516.826.6500 x218
                                                                                              jsm@lhmlawfirm.com



                                                              May 18, 2020
    Via Email Trasmission
    Richard Levy, Jr., Esq.
    Pryor Cashman LLP
    7 Times Square
    New York, NY 10036-6569

                             Re:     In re Penny Ann Bradley,
                                     Case No. 18-10122 (JLG) (Bankr. S.D.N.Y.)
    Dear Mr. Levy:

           As you know, this firm is special counsel to Penny Ann Bradley (the “Debtor”) in the
    above-referenced case.

            This letter confirms the agreement by your clients, Russell Pollack and Lydia Pollack,
    and the Debtor, effective as of the date of this letter, to resolve the proof of claim filed by your
    clients against the Debtor on August 22, 2019 in the amount of $500,000.00. Their proof of
    claim is designated on the claim register in the Debtor’s case as Claim No. 6-1. In accordance
    with the understandings and agreements reached between our respective clients, this letter
    confirms that, effective as of the date of this letter, your clients have agreed to reduce Claim No.
    6-1 to the amount of $125,000.00, and that the claim is a general unsecured claim. On behalf of
    the Debtor, I confirm that, as so amended and reduced, the Debtor irrevocably and
    unconditionally agrees that, as of the date of this letter, Claim No. 6-1 is an allowed general
    unsecured claim for all purposes in and in connection with the Debtor’s bankruptcy case and any
    dismissal of the Debtor’s bankruptcy case.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg     Doc 292       Filed 05/26/20 Entered 05/26/20 17:04:20                Main Document
                                           Pg 28 of 36
LAMONICA HERBST & MANISCALCO, LLP

Richard Levy, Esq.
May 18 2020
Page 2


       If this letters accurately reflects our understanding, please sign where indicated below
and I will file promptly it with the Bankruptcy Court.

                                                         Very truly yours,
                                                         /S/ Joseph S. Maniscalco
                                                         Joseph S. Maniscalco


ACCEPTED AND AGREED:

PRYOR CASHMAN LLP

By:_/s/ Richard Levy, Jr., Esq._____
       Richard Levy, Jr.

Attorneys for Russell Pollack and
Lydia Pollack




   3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 29 of 36




                  EXHIBIT B TO STIPULATION
18-10122-jlg       Doc 292        Filed 05/26/20 Entered 05/26/20 17:04:20        Main Document
                                              Pg 30 of 36



SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
-----------------------------------------------------------X

RUSSELL POLLACK and LYDIA POLLACK,                             Index No. ____

                          Plaintiffs,                          AFFIDAVIT OF JUDGMENT
                                                               BY CONFESSION
                 v.

PENNY ANN BRADLEY,

                          Defendant.

-----------------------------------------------------------X


STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )


        PENNY ANN BRADLEY, being duly sworn, deposes and says:

        1.       I am an individual and party to that certain Stipulation of Settlement dated May 18,

2020 (as at any time amended and/or modified, the “Stipulation”), entered into by and between

Russell Pollack and Lydia Pollack (collectively, the “Plaintiffs”), on the one hand, and me, on the

other hand. Capitalized terms used but not defined herein have the meanings assigned in the

Stipulation.

        2.       I am executing this Affidavit of Judgment by Confession (the “Affidavit”) (a) in

my individual capacity; (b) in accordance with the terms of the Stipulation; (c) based upon my

personal knowledge of the facts and circumstances set forth hereinafter; and (d) after having the

advice of counsel, who has fully explained the nature of the within Affidavit, including why I am

executing this Affidavit and the rights Plaintiffs have by reason of my execution of this Affidavit.
18-10122-jlg     Doc 292      Filed 05/26/20 Entered 05/26/20 17:04:20             Main Document
                                          Pg 31 of 36



         3.    I am executing this Affidavit in order to induce Plaintiffs to enter into the

Stipulation.

         4.    I currently reside at 40 East 78th Street, Apartment 11F, New York, New York,

10075.

         5.    Upon the occurrence of a failure by me to pay to Plaintiffs the full amount of the

Settlement Sum in accordance with Paragraph 12(c) of the Stipulation and any costs and expenses

provided therein, I hereby authorize Plaintiffs to file this Affidavit with the Clerk of the Supreme

Court of the State of New York, County of New York, and I authorize the Clerk of the Supreme

Court of the State of New York, County of New York, to enter judgment in favor of Plaintiffs and

against me in the amount of one hundred twenty-five thousand dollars ($125,000.00), less any

amount actually collected by Plaintiffs as part of the Settlement Sum after the date of this Affidavit

(if any).

         6.    I hereby authorize the entry of a judgment against me as confessed herein in the

County of New York, State of New York, where I reside.

         7.    This Affidavit is for a debt justly due and owing to Plaintiffs by me arising out of

the facts set forth in the Stipulation, including the following facts: Pursuant to the Stipulation, I

am obligated to pay to Plaintiffs, as of the Due Date provided by Paragraph 12(c) of the Stipulation,

the full amount of $125,000.00 plus any costs and expenses of collection, as the amount agreed by

me to settle disputes with Plaintiffs pursuant to the Stipulation.

         8.    The sum confessed herein is justly due to Plaintiffs from me as of the date of this

Affidavit, and this Affidavit is not made for the purpose of securing Plaintiffs against a contingent

liability.
18-10122-jlg    Doc 292      Filed 05/26/20 Entered 05/26/20 17:04:20         Main Document
                                         Pg 32 of 36



       9.      This matter does not concern a purchase of fifteen hundred dollars or less of any

commodities for use other than a commercial or business use upon any plan of deferred payments

whereby the price or cost is payable in two or more installments.



                                             ____________________________________
                                             PENNY ANN BRADLEY


Subscribed and sworn to before
me this ___day of May, 2020.


____________________________
      Notary Public
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 33 of 36




                               EXHIBIT B
18-10122-jlg       Doc 292        Filed 05/26/20 Entered 05/26/20 17:04:20             Main Document
                                              Pg 34 of 36




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------x
 In re:
                                                                   Chapter 11
 PENNY ANN BRADLEY,
                                                                   Case No.: 18-10122 (JLG)
                   Debtor.
 --------------------------------------------------------------x
    ORDER, PURSUANT TO 11 U.S.C. § 105(a) AND RULE 9019 OF THE FEDERAL
                    RULES OF BANKRUPTCY PROCEDURE, APPROVING
                                   STIPULATION OF SETTLEMENT

          Upon the motion (“Motion”) of Penny Ann Bradley, the Chapter 11 debtor and debtor-in-

possession (“Debtor”), by and through her special counsel, seeking entry of an Order, pursuant to

11 U.S.C. § 105(a) (“Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy

Procedure (“Bankruptcy Rules”), approving a stipulation of settlement (“Stipulation”) among the

Debtor, Russell Pollack and Lydia Pollack; and upon the Order scheduling a hearing on shortened

notice of the Motion (“Scheduling Order”); and upon the Affidavit of Service of the Motion and

the Scheduling Order; and upon the hearing held before the Court on June 4, 2020 (“Hearing”),

the transcript of which is incorporated herein by reference; and the Court having found that the

settlement among the Debtor, Russell Pollack and Lydia Pollack is fair, equitable, and in the best

interests of the Debtor’s estate and its creditors; and no additional notice being necessary or

required, now, for the reasons stated by the Court at the Hearing, it is hereby

          ORDERED that the Stipulation annexed hereto as Exhibit A is hereby approved; and, it is

further
18-10122-jlg     Doc 292     Filed 05/26/20 Entered 05/26/20 17:04:20           Main Document
                                         Pg 35 of 36



       ORDERED that the Debtor is authorized and empowered to expend such funds and execute

and deliver any and all documents as are reasonably necessary to implement the terms of this Order

and the Stipulation of Settlement.

Dated: June ____, 2020
       New York, New York
                                                    _______________________________
                                                    Honorable James L. Garrity, Jr.
                                                    United States Bankruptcy Judge
18-10122-jlg   Doc 292   Filed 05/26/20 Entered 05/26/20 17:04:20   Main Document
                                     Pg 36 of 36




                               EXHIBIT A
                              (Stipulation to be annexed)
